Citation Nr: 0112701	
Decision Date: 05/04/01    Archive Date: 05/09/01	

DOCKET NO.  99-04 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for polyneuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

REMAND

The veteran served on active duty from December 1966 to 
January 1970.  He has been granted service connection for 
several disabilities, including diabetes mellitus, a seizure 
disorder, hypertension, gastric antony, erectile dysfunction, 
diabetic retinopathy, and a dysthymic disorder.

This appeal arises from a determination by the regional 
office (RO) that the veteran's claim for service connection 
for polyneuropathy as proximately due to or the result of his 
diabetes mellitus was not well grounded.  In January 2001, 
the veteran withdrew appeals as to all issues other than the 
present one.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  In addition, 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

On appeal, the veteran has maintained that he has provided 
medical evidence showing that he has polyneuropathy, and 
medical evidence that such polyneuropathy is etiologically 
related to his diabetes mellitus.  He contends that other 
disabilities having a neurological foundation and 
relationship to his diabetes have been service connected, 
including erectile dysfunction and diabetic retinopathy.  

In April 2001, the veteran submitted to the Board a statement 
from John LeClaire, M. D., dated in August 2000, to the 
effect, that he had treated the veteran in 1997 for diabetic 
neuropathy of the right upper extremity and for right carpal 
tunnel syndrome, for which surgery was later performed.  Dr. 
LeClaire reported that current nerve conduction studies 
showed a mild polyneuropathy of the lower limbs, with minimal 
evidence of demyelination.  Dr. LeClaire indicated that these 
findings were consistent with the veteran's diabetes.  The 
veteran waived initial consideration of this statement by the 
RO.  

The VCAA, effective November 20, 2000, amends the law 
relating to the duty to assist, and the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, obtaining pertinent VA examinations 
and opinions, and completing an application for compensation 
benefits.  The law also eliminated the need to establish that 
a claim was well grounded.  The law applied to all claims 
pending on the date of enactment.  Pursuant to the VCAA, 
there is now an expanded duty to assist the veteran.

In this case, the veteran submitted two statements from V. K. 
Das, M.D., to the effect that the veteran has a generalized 
polyneuropathy secondary to diabetes mellitus.  This 
physician did not provide other information or reasons for 
the opinion that the polyneuropathy was proximately due to or 
the result of the veteran's diabetes mellitus.  The veteran 
has also provided the above noted statement from Dr. 
LeClaire.  

The claims file contains medical records showing that the 
veteran was treated by Dr. LeClaire for a frozen right 
shoulder in 1987 (for which service connection has not been 
granted), and a polyneuropathy of the right upper extremity, 
possibly due to the frozen right shoulder.  In December 1997, 
he was treated by Dr. LeClaire for residuals of a fracture of 
the right wrist (for which he has not been granted service 
connection), with numbness in the right hand, with 
polyneuropathy of the right upper limb and right carpal 
tunnel syndrome.  

On a Department of Veterans Affairs (VA) examination in 
August 1999, and an addendum report by the neurological 
examiner who examined the veteran in August 1999, physical 
findings were equivocal.  The examiner did state that the 
veteran had a generalized polyneuropathy, but that he would 
not repeat EMG testing which had been performed in 1997.  The 
examiner did not express any opinion concerning whether any 
generalized polyneuropathy which was present was 
etiologically related to the diabetes mellitus, any 
nonservice-connected disability, or, in the alternative, 
aggravated by any service-connected disability.  

In this case, the veteran has provided some evidence tending 
to show that he has a polyneuropathy secondary to his 
service-connected diabetes mellitus.  However, there is also 
some medical evidence tending to point to the conclusion that 
the polyneuropathy of the upper extremities might be 
associated with non service connected disabilities.  The 
present evidence is insufficient to reach a conclusion 
relating to the veteran's claim, and more information might 
be helpful.  Specifically, the treatment and evaluation 
records from Dr. Das have not been obtained, and the basis 
for this physician's opinion has not been offered.  The Board 
believes that the treatment records from Dr. Das should be 
obtained prior to final appellate review, and this physician 
should be requested to provide reasons and bases for his 
opinion that the veteran has a generalized polyneuropathy 
secondary to diabetes mellitus.  The statement from Dr. 
LeClaire tends to show a polyneuropathy in the lower 
extremities, but this physician also failed to provide 
reasons for his statement.  

According to the provisions of VCAA, there is sufficient 
evidence to request a VA examination and opinion as to 
whether the veteran currently has polyneuropathy in the upper 
and/or lower extremities, and whether such polyneuropathy is 
at least as likely to be due to the veteran's service-
connected diabetes mellitus, or aggravated by the diabetes 
mellitus.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that Dr. Das 
provide copies of any treatment and 
evaluation of the veteran for 
polyneuropathy.  This physician should 
also be requested to provide any reasons 
for the opinion offered that the veteran 
has a generalized polyneuropathy which is 
secondary to his diabetes mellitus.

2.  The veteran should be afforded a 
special neurological examination.  All 
indicated special studies,  should be 
conducted.  The examiner should review 
the veteran's claims file, and all 
medical reports.  The examiner should 
express an opinion concerning whether the 
veteran has polyneuropathy of the upper 
and/or lower extremities.  The examiner 
should express an opinion concerning 
whether, if the veteran does have 
polyneuropathy, it is at least as likely 
as not that such polyneuropathy in either 
the upper and/or lower extremities is 
proximately due to or the result of his 
diabetes mellitus, or if it is more 
likely to be related to nonservice-
connected disability (such as the frozen 
right shoulder or the fracture of the 
right wrist).  In addition, the examiner 
should express an opinion concerning 
whether any polyneuropathy found in 
either the upper and/or lower 
extremities, if not etiologically related 
to the diabetes mellitus, is aggravated 
by the diabetes mellitus, and the degree 
of such aggravation, if any.  See 
Allen v. Brown, supra.

3.  After such actions have been 
accomplished, the RO should again review 
the veteran's claim for service 
connection for polyneuropathy.  If there 
is a denial of this claim, the case 
should be processed in accordance with 
appropriate appellate procedures, 
including the issuance of a supplemental 
statement of the case.  In addition, if 
the claim is denied, the veteran should 
again be contacted so that he can decide 
whether he desires to have another 
hearing or reinstate his postponed 
hearing before the Board.

No action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



